Citation Nr: 0944500	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  06-19 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for 
degenerative changes of the cervical spine.

2.  Entitlement to a compensable rating for scars resulting 
from lipoma excisions.

3.  Entitlement to a compensable rating for lipomas.

4.  Entitlement to a compensable rating for pulmonary 
sarcoidosis.

5.  Entitlement to a compensable rating for bilateral 
flatfoot.

6.  Entitlement to service connection for migraines as 
secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from April 1971 to April 
1997.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona. 

In December 2007, the Veteran failed to report for a 
scheduled hearing before the Board.  Therefore, the hearing 
request is considered withdrawn.  See 38 C.F.R. § 20.704(d).

The issues for increased ratings for pulmonary sarcoidosis 
and bilateral flatfeet, as well as service connection for 
migraine headaches as secondary to service-connected 
disability, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is not shown to 
result in forward flexion of 15 degrees or less, or favorable 
ankylosis of the entire cervical spine.

2.  The Veteran manifests three superficial, stable excision 
scars on a non-exposed area involving less than 144 square 
inches which are not painful on examination and do not result 
in functional impairment of any affected part.  

3.  The Veteran manifests 6 superficial and stable lipomas in 
non-exposed areas involving less than 144 square inches which 
are not painful on examination and do not result in 
functional impairment of any affected part.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for 
degenerative changes of the cervical spine have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 
4.40, 4.45, 4.71a, Diagnostic Code (DC) 5242 (2009).

2.  The criteria for a compensable disability rating for 
lipoma excision scars have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.118, DCs 
7800-05 (2009).

3.  The criteria for a compensable disability rating for 
lipomas have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321(b), 4.20, 4.118, DCs 7800-05, 7819 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement (NOD) and completed by 
a substantive appeal after a statement of the case (SOC) is 
furnished to the claimant.  In essence, the following 
sequence is required: There must be a decision by the RO, the 
claimant must express timely disagreement with the decision 
(NOD), VA must respond by explaining the basis for the 
decision to the claimant (SOC), and finally the claimant, 
after receiving adequate notice of the basis of the decision, 
must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 
20.201, 20.202, and 20.203.

The issues listed on the title page were first adjudicated in 
a March 2005 RO rating decision.  The Veteran timely filed an 
NOD as to all issues, and an SOC was issued in June 2006.  
The Veteran timely perfected his appeal with a VA Form 9 
filing received in June 2006.  Thus, the Board currently 
holds jurisdiction over the claims listed on the title page.

Notably, in April 2004, the Veteran raised several issues for 
RO consideration, many of which were first addressed in an 
August 2005 rating decision.  The Veteran has not submitted 
an NOD with respect to the issues addressed in the August 
2005 decision, which includes increased ratings for allergic 
rhinitis and chronic dermatitis, as well as service 
connection claims for disabilities of the right hand, the 
left hand, the right knee, the left knee, the right ankle, 
the left ankle, the right wrist, the left wrist, "fevers," 
"night sweats," shortness of breath, dry mouth, fatigue, 
sensory loss of the right hand fingertips, erythema nodosum, 
and sensory loss of the left hand fingertips.

The Board mentions these other disability claims as some of 
the service connection claims raised are alleged as current 
manifestations, or residual conditions of, sarcoidosis.  At 
this time, the Board has no jurisdiction to consider 
evaluating the multiple service-connection claims that have 
been denied and not properly appealed.

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, separate ratings may also be assigned for separate 
periods of time based on the facts found.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Id.  See generally 38 U.S.C.A. 
§ 5110(b)(2).

The Veteran filed his claim for an increased rating for 
cervical spine disability in April 2004.  As such, the Board 
may only consider the criteria for evaluating diseases and 
injuries of the spine which were last revised on September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  See 
also 38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 
(Apr. 10, 2000).

With respect to the cervical spine, the Board considers 
several diagnostic codes in evaluating this disorder.  
DC 5235 (vertebral fracture or dislocation), DC 5236 
(sacroiliac injury and weakness), DC 5237 (lumbosacral or 
cervical strain), DC 5238 (spinal stenosis), DC 5239 
(spondylolisthesis or segmental instability), DC 5240 
(ankylosing spondylitis), DC 5241 (spinal fusion), DC 5242 
(degenerative arthritis of the spine) (see also, DC 5003), 
and DC 5243 (intervertebral disc syndrome or IVDS) are 
evaluated under the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the currently assigned 20 percent rating 
contemplates forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The next 
higher 30 percent rating is warranted for forward flexion of 
the cervical spine 15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  Id., at NOTE (2).  The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
Id.  The normal combined range of motion of the cervical 
spine is 340 degrees.  Id.  See also 38 C.F.R. § 4.71, Plate 
V.

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine is fixed in 
flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  Id., at NOTE (5).

The Veteran is not service-connected for IVDS of the cervical 
spine.  As such, the criteria of DC 5243, including the 
Formula for Rating IVDS Based on Incapacitating Episodes, is 
not applicable to the case at hand.

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R. 
§ 4.45.

The severity of disability resulting from skin disease is 
ascertained, for VA rating purposes, by application of the 
criteria set forth at 38 C.F.R. § 4.118.  In general, 
separate ratings may be assigned based upon appearance, 
healing, and/or impairment of function of the part affected.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (holding that 
separate disability ratings may be assigned for distinct 
disabilities resulting from the same injury so long as the 
symptomatology for one condition is not "duplicative of or 
overlapping with the symptomatology" of the other 
condition.)

Notably, the Veteran filed his claims for increased ratings 
in April 2004.  As such, this claim may only be evaluated 
according to the criteria for evaluating skin diseases in 
effect since August 30, 2002.  See 67 Fed. Reg. 49590-49599 
(July 31, 2002).  See also VAOPGCPREC 3-00; 38 U.S.C.A. 
§ 5110(g).
 
During the pendency of this appeal, VA issued a clarifying 
final rule for evaluating scar disabilities at 73 Fed. Reg. 
54708 (Sept. 23, 2008).  However, these amendments only apply 
to applications received by VA on or after October 23, 2008, 
or if the Veteran expressly requests consideration under the 
new criteria, which he has not done here.  Therefore, the 
Board has no authority to consider these revisions in 
deciding this claim.  VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Lipomas do not have an individual diagnostic code.  When an 
unlisted condition is encountered it is permissible to rate 
it under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology are closely analogous.  
38 C.F.R. § 4.20.

The RO has rated the Veteran's lipomas under 38 C.F.R. 
§ 4.118, DC 7819, which contemplates benign skin neoplasms.  
The Board agrees that this is the most appropriate DC to 
evaluate the Veteran's benign lipomas.  DC 7819 instructs the 
rater to evaluate the disorder as disfigurement of the head, 
face, or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804), 
or impairment of function (DC 7805).  The Veteran also 
manifests residual scars from lipoma excisions properly rated 
under DCs 7800-05.

First considering DC 7800, there is no lay or medical 
evidence indicating that the Veteran's lipomas or excision 
scars have manifested in the region of the head, face, or 
neck.  As such, the criteria of DC 7800 are not applicable.

Under DC 7801, a 10 percent rating is warranted for scars, 
other than the head, face, or neck, that are deep or cause 
limited motion in an area or areas exceeding 6 square inches 
(39 sq. cm.).  A deep scar, according to Note 2, is one 
associated with underlying soft tissue damage.  Under Note 1, 
scars in widely separated areas, as on 2 or more extremities 
or on anterior and posterior surfaces of extremities or the 
trunk, will be separately rated and combined in accordance 
with 38 C.F.R. § 4.25.

Under DC 7802, a 10 percent rating is warranted for scars 
that are superficial, do not cause limited motion, and cover 
area of 144 inches (929 sq. cm).  A superficial scar, as 
defined in Note 2, is one not associated with underlying soft 
tissue damage.  Again, scars in widely separated areas, as on 
2 or more extremities or on anterior and posterior surfaces 
of extremities or the trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25.  See Note 1 to 
38 C.F.R. § 4.118, DC 7802.

Under DC 7803, a 10 percent rating is warranted for a scar 
that is superficial and unstable.  An unstable scar is 
defined at Note 1 as one where, for any reason, there is 
frequent loss of covering over the scar.  A superficial scar 
is defined in Note (2) as one not associated with underlying 
soft tissue damage.

Under DC 7804, a 10 percent rating is warranted for 
superficial scars that are painful on examination.  A 
superficial scar is again defined in Note (1) as one not 
associated with underlying soft tissue damage.

Under DC 7805, a scar may also be rated based upon limitation 
of function of the part affected.

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to the presence or absence of 
the reported symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  See also Davidson v. Shinseki, -- F.3d --, 
WL 2914339 (C.A.Fed).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

Cervical spine

Applying the criteria for the facts of this case, the Board 
finds that the criteria for a rating greater than 20 percent 
for service-connected cervical spine disability have not been 
met for any time during the appeal period.  The Board notes 
that the credible lay and medical evidence does not show that 
the Veteran's cervical spine disability results in forward 
flexion of 15 degrees or less, or favorable ankylosis of the 
entire cervical spine.

For example, the Veteran was provided a VA Compensation and 
Pension (C&P) examination in August 2004 (incorrectly dated 
as August 2003).  At that time, the Veteran described current 
symptoms of neck pain and stiffness, mostly at the right side 
of the neck posteriorly, which occurred while pushing or 
lifting greater than 30 pounds and lasted for several hours.  
There was chronic underlying stiffness with flare-ups which 
occurred approximately once per month.  At these times, the 
Veteran had difficulty with activities such as dressing and 
driving, and obtained assistance with these activities from 
his wife.  He had not lost time from work due to his neck 
symptoms, which he treated with Naprosyn 500 mg once or twice 
a day and Thera-Gesic Rub.  He denied symptoms such as pain, 
numbness or weakness of the upper extremities.

On examination, the Veteran's cervical spine showed normal 
slight lordotic curvature.  The upper extremities showed no 
signs of atrophy or asymmetry.  The head was erect and 
midline.  There was no tenderness over the spinous processes, 
but there was mild discomfort to palpation over the right 
side of the neck posteriorly along the superior portion of 
the trapezius muscle.  Using a goniometer, the cervical spine 
demonstrated 30 degrees of forward flexion, 30 degrees of 
extension, 30 degrees of lateral flexion bilaterally, 35 
degrees of left lateral rotation, and 40 degrees of right 
lateral rotation.  Grip strength was full and equal 
bilaterally, upper extremity deep tendon reflexes (DTRs) were 
2/4 bilaterally, sensation was intact to monofilament testing 
in the hands and arms, and ulnar and radial pulses were 2/4 
bilaterally.  X-ray examination demonstrated mild 
degenerative disc disease at C5-C6 and C6-C7 with mild 
degenerative changes from C3-C7.

Overall, the August 2004 VA C&P examination report provides 
highly probative evidence against this claim, failing to show 
that the Veteran's cervical spine disability results in 
forward flexion of 15 degrees or less, or favorable ankylosis 
of the entire cervical spine.

The additional relevant evidence of record includes clinical 
records from VA and Luke Air Force Base (AFB).  None of these 
records disclose any range of motion findings for the 
cervical spine or any suggestion that cervical spine forward 
flexion is limited to 15 degrees or less, or that there is 
ankylosis of the cervical spine.

Overall, the Veteran's clinical records of treatment provide 
evidence against this claim, failing to show that the 
Veteran's cervical spine disability results in forward 
flexion of 15 degrees or less, or favorable ankylosis of the 
entire cervical spine.

The Board also finds that the Veteran's cervical spine 
disability does not warrant an evaluation greater than 20 
percent based on functional loss due to pain, weakness, 
fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08.  At his 
August 2004 VA C&P, the Veteran essentially described chronic 
neck stiffness with exacerbations occurring once per month, 
which lasted several hours in duration.  

At his RO hearing in June 2006, the Veteran concentrated his 
testimony on this issue to symptoms of his non-service 
connected low back disability.  Noteworthy, the August 2004 
VA C&P examination only noted "mild" discomfort to 
palpation over the right side of the neck.  The examiner did 
not note any objective evidence of additional limitation of 
motion related to pain, fatigue, incoordination, weakness or 
lack of endurance, providing evidence against this claim.

It is also noteworthy to observe that, at the August 2004 VA 
C&P examination, the Veteran's cervical spine demonstrated 30 
degrees of forward flexion, which is 15 degrees short of the 
criteria supporting the next higher rating.  Clearly, the 
Veteran does not manifest ankylosis of the cervical spine.  
When considering the extent, frequency and duration of the 
Veteran's exacerbation of cervical spine symptoms, the Board 
finds that the Veteran does not meet or more nearly 
approximate the criteria for a higher rating under the 
applicable schedular criteria.  38 C.F.R. §§ 4.40 and 4.45.  

The Board also takes note that the Veteran is not service-
connected for IVDS so that the provisions of DC 5243 do not 
apply.  In any event, the Veteran has not described 
incapacitating episodes of cervical spine pain and the VA C&P 
examination in 2004 did not show any chronic neurologic 
deficits attributable to the cervical spine.  Notably, the 
Veteran had an electromyography study performed in December 
2001 which demonstrated mild median neuropathy at the wrist 
(carpal tunnel syndrome), which is of non-service connected 
origin.  As such, applying these criteria would not provide a 
basis for a higher rating.

Based on the above, the Veteran's service-connected cervical 
spine disability does not meet or more nearly approximate the 
criteria for an evaluation in excess of 20 percent under 
applicable evaluation criteria for any time during the appeal 
period.  As the preponderance of the evidence is against the 
Veteran's claim, the doctrine of reasonable doubt is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Hence, the appeal must be denied.

Lipomas and Excision Scars

With respect to the excision scars, the credible lay and 
medical evidence demonstrates that the Veteran manifests 
three superficial, stable excision scars on a non-exposed 
area involving less than 144 square inches which are not 
painful on examination and do not result in functional 
impairment of any affected part.  With respect to the 
lipomas, the credible lay and medical evidence demonstrates 
that the Veteran manifests 6 superficial and stable lipomas 
in non-exposed areas involving less than 144 square inches 
which are not painful on examination and do not result in 
functional impairment of any affected part.

The Veteran underwent a VA C&P examination in August 2004.  
At that time, the Veteran described multiple scars of the 
right upper leg as well as subcutaneous lipomas on his left 
forearm, abdomen and both thighs.  Overall, the Veteran 
denied any pain or dysfunction related to the scars or 
lipomas.  Examination demonstrated the following scars:

1) A superficial, shiny, linear, diagonal scar 
of the right mid anterior thigh measuring 3 cm 
x. 1 cm without underlying tissue damage, 
discoloration, pain, adherence to underlying 
tissue, ulceration, breakdown of skin, 
elevation or depression, inflammation, edema 
or keloid formation; 

2) A superficial, shiny, linear, diagonal scar 
of the right mid anterior thigh (just below 
scar #1) measuring 3 cm x. 1.5 cm without 
underlying tissue damage, discoloration, pain, 
adherence to underlying tissue, ulceration, 
breakdown of skin, elevation or depression, 
inflammation, edema or keloids formation; and

3) A superficial, shiny, linear, diagonal scar 
of the right mid anterior thigh (lateral to 
scar #2) measuring 2 cm in diameter without 
underlying tissue damage, discoloration, pain, 
adherence to underlying tissue, ulceration, 
breakdown of skin, elevation or depression, 
inflammation, edema or keloids formation

Examination demonstrated the following lipomas:

Lipoma No. 1: Left mid forearm, medial 
aspect, 1.75 cm diameter by 0.5 cm, 
raised, rubbery, subcutaneous mass, 
freely movable, without discoloration, 
pain, adherence to underlying tissue, no 
ulceration, or skin breakdown of 
underlying skin.  There is no associated 
inflammation or edema.

Lipoma No. 2: Left mid forearm, posterior 
aspect, 1.0 cm diameter by 0.5 cm, 
raised, rubbery, subcutaneous mass, 
freely movable, without discoloration, 
pain, adherence to underlying tissue, no 
ulceration, or skin breakdown of 
underlying skin.  There is no associated 
inflammation or edema.

Lipoma No. 3: Left upper quadrant of the 
abdomen, 1.0 cm diameter by 0.5 cm, 
raised, rubbery, subcutaneous mass, 
freely movable, without discoloration, 
pain, adherence to underlying tissue, no 
ulceration, or skin breakdown of 
underlying skin.  There is no associated 
inflammation or edema.

Lipoma No. 4: Left anterior thigh, 1.0 cm 
diameter by 0.5 cm, raised, rubbery, 
subcutaneous mass, freely movable, 
without discoloration, pain, adherence to 
underlying tissue, no ulceration, or skin 
breakdown of underlying skin.  There is 
no associated inflammation or edema.

Lipoma No. 5: Left lateral thigh, 1.0 cm 
diameter by 0.5 cm, raised, rubbery, 
subcutaneous mass, freely movable, 
without discoloration, pain, adherence to 
underlying tissue, no ulceration, or skin 
breakdown of underlying skin.  There is 
no associated inflammation or edema.

Lipoma No. 6: Right posterolateral thigh, 
1.5 cm diameter by 0.5 cm, raised, 
rubbery, subcutaneous mass, freely 
movable, without discoloration, pain, 
adherence to underlying tissue, no 
ulceration, or skin breakdown of 
underlying skin.  There is no associated 
inflammation or edema.

Overall, the August 2004 VA C&P examination report provides 
highly probative evidence against the claim for a compensable 
rating for residual excision scars, showing three 
superficial, stable excision scars on a non-exposed area 
involving less than 144 square inches which are not painful 
on examination and do not result in functional impairment of 
any affected part.  This examination report also provides 
highly probative evidence against the claim for a compensable 
rating for lipomas, 6 superficial and stable lipomas in non-
exposed areas involving less than 144 square inches which are 
not painful on examination and do not result in functional 
impairment of any affected part.

Additional evidence includes clinical records from Luke AFB 
and VA, which do not reflect complaint or treatment for 
lipomas or excision scars.

The Board has also considered the Veteran's June 2006 
testimony before the RO.  At that time, the Veteran described 
his excision scars and lipomas as tender to touch.  He also 
referred to a lump on his hand which had to be removed.  He 
normally did not experience any functional impairment, but 
did have some brief dysfunction when he banged his skin 
lesions on something.

The Board first notes that the Veteran has had ganglion 
cysts, diagnosed by biopsy specimen, removed from the wrist 
area which is not of service-connected origin.  Thus, the 
lump on his hands may not be considered in assigning a 
disability rating.

The Board next notes that the Veteran's description of tender 
excision scars and lipomas is inconsistent with his report to 
the VA C&P examiner in August 2004, wherein he specifically 
denied pain or dysfunction caused by either the excision 
scars or lipomas.  At that time, the examiner found no 
evidence that any of the excision scars or lipomas were 
painful on examination or resulted in functional limitations.  

The Board places greater probative value to the Veteran's 
denial of symptomatic excision scars and lipomas to the VA 
examiner in 2004 than his later testimony to the opposite in 
June 2006.  Overall, the Veteran's 2004 denial of symptoms 
was made spontaneously to a VA examiner in conjunction with 
an examination determining the nature and etiology of these 
disorders.  This bears an indicia of reliability, and 
examination indicated that the scars and lipomas were not 
painful. 

On the other hand, the Veteran's 2006 testimony directly 
contradicts his 2004 report of symptomatology and was first 
made after becoming aware that pain and limitation of 
function could result in a compensable rating.  See 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a 
pecuniary interest may affect the credibility of a claimant's 
testimony).  

The Board further observes an unreliability in the Veteran's 
overall assertions.  For example, in seeking a compensable 
rating for pulmonary sarcoidosis, the Veteran alleged to have 
manifested erythema nodosum and submitted a medical treatise 
article describing the characteristics of this disorder.  On 
VA examination in July 2005, however, the Veteran 
specifically denied ever manifesting the skin characteristics 
of the disorder.

Simply stated, the Board has the Veteran's contentions in one 
situation (his claims before the Board and RO), and his 
statements in other situation (his statements before 
examiners), which the Board finds are not consistent. 
 
Overall, the Board places greater probative weight to the 
Veteran's description of symptomatology on VA examination in 
August 2004 and the results of those examination findings.  
His recent, inconsistent testimony is not deemed credible.  
Based on the above, the Veteran's service-connected lipomas 
and excision scars do not meet or more nearly approximate the 
criteria for a compensable evaluation under applicable 
evaluation criteria for any time during the appeal period.  
As the preponderance of the evidence is against the Veteran's 
claim, the doctrine of reasonable doubt is not applicable.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the 
appeal must be denied.

Extraschedular consideration

To accord justice in an exceptional case where the scheduler 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  The 
Court stated that the RO or the Board must first determine 
whether the schedular rating criteria reasonably describe the 
veteran's disability level and symptomatology.  Id. at 115.  
If the schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

The Board finds that the schedular rating criteria reasonably 
describe the Veteran's disability level and symptomatology 
for his service-connected disabilities involving the cervical 
spine, lipomas and excision scars.  The Veteran's cervical 
spine disability is manifested by pain and limitation of 
motion which is fully addressed in his schedular rating.  The 
persuasive lay and medical evidence establishes that his 
lipomas and excision scars are asymptomatic and do not 
manifest any unusual characteristics of disability.  
Therefore, the first prong of the Thun test is not satisfied 
and referral for extraschedular consideration is not 
warranted.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

A pre-adjudicatory RO letter in July 2004 advised the Veteran 
of the types of evidence and/or information deemed necessary 
to substantiate his claims and the relative evidentiary 
duties.  The Veteran was specifically advised to submit 
evidence showing that his service-connected disabilities had 
increased in severity.

On this record, the Board finds that the VCAA timing and 
content notice requirements have been substantially 
satisfied.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  See 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Vazquez-
Flores v. Shinseki, --- F.3d ----, 2009 WL 2835434 (C.A.Fed., 
2009).

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service treatment records (STRs) and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the Veteran's STRs 
and clinical records from Luke AFB and VA.  There are no 
outstanding requests to obtain any additional private medical 
records for which the Veteran has identified and authorized 
VA to obtain on his behalf.

The Veteran was afforded VA examinations in August 2004 to 
evaluate the nature and severity of his service-connected 
disabilities.  The subsequent lay and medical evidence of 
record does not reflect an increased severity of symptoms to 
warrant additional VA examination.  See VAOPGCPREC 11-95 
(Apr. 7, 1995).  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

A rating greater than 20 percent for degenerative changes of 
the cervical spine is denied.

A compensable rating for scars resulting from lipoma 
excisions of the right thigh is denied.

A compensable rating for lipomas is denied.


REMAND

Pulmonary sarcoidosis is evaluated under DC 6846.  A 30 
percent rating is assigned where there is pulmonary 
involvement with persistent symptoms requiring chronic low 
dose (maintenance) or intermittent corticosteroids, which is 
not shown in this case.

However, the Note that follows DC 6846 indicates that active 
disease or residuals of sarcoidosis may also be rated as 
chronic bronchitis under the provisions of DC 6600 (chronic 
bronchitis) or on the basis of extra-pulmonary involvement 
under the specific body system involved.  38 C.F.R. § 4.97.  
Under DC 6600, a minimum 10 percent rating is warranted for 
chronic bronchitis for pulmonary function test (PFT) readings 
greater than 80 percent predicted for forced expiratory 
volume in 1 second of (FEV-1), a ratio of forced expiratory 
volume in 1 second to forced vital capacity (FEV-1/FVC) or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)).

Important for this decision, VA evaluates PFT results based 
upon post-bronchodilation results which helps to ensure 
consistent evaluations.  See 61 Fed. Reg. 46720, 46723 (Sept. 
5, 1996).  VA amended the rating schedule concerning 
respiratory conditions, effective October 6, 2006, to clarify 
the use of PFTs in evaluating respiratory conditions.  See 71 
Fed. Reg. 52457-01 (Sept. 6, 2006).  A new paragraph (d) to 
38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions.  
In general, PFTs are required to evaluate respiratory 
conditions except in certain situations.  

During the August 2004 VA C&P examination, the Veteran's PFT 
demonstrated an FEV-1 of 106 percent predicted, an FEV-1/FVC 
of 81 percent predicted and a DLCO of 124 percent predicted.  
These were pre-bronchodilator readings, and post-
bronchodilator readings were not obtained.  On a November 29, 
2005 VA pulmonary consultation, a PFT demonstrated an FEV-1 
of 80 percent predicted and an FEV-1/FVC of 77 percent 
predicted.  These also appear to be pre-bronchodilation 
results.

Notably, the RO has not considered the applicability of DC 
6600 and the PFT results of record are inadequate to evaluate 
the Veteran's overall pulmonary functioning.  As such, the 
Board finds that additional VA examination which includes 
post-bronchodilation PFT results is necessary prior to any 
further adjudication of the claim.

At his RO hearing in June 2006, the Veteran testified to 
increased severity of his bilateral flatfeet since his last 
VA examination in 2004.  He also referred to podiatry 
consultations which are not associated with the claims 
folder.  The Board finds, therefore, that additional 
examination is warranted on this claim.  

The Veteran has submitted a claim of service connection for 
headaches as secondary to service-connected sarcoidosis.  
However, the Veteran has also reported chronic headaches 
since service and having been diagnosed with sinus headaches.  
Notably, the Veteran is service-connected for allergic 
rhinitis.  Based upon his allegations and evidence of record, 
the Board cannot limit this claim as being proximately due to 
service-connected pulmonary sarcoidosis.  Clemons v. 
Shinseki, 23 Vet. App. 1, 5 (2009).

The Veteran's STRs reflect that brief treatment for migraine 
headache in November 1978.  The Veteran reported frequent or 
severe headaches on an August 1993 physical examination, but 
no further details were provided.  Post-service, the Veteran 
reported weekly headaches in conjunction for an allergy 
evaluation in January 1994, was diagnosed with sinus 
headaches in November 1998, and reported a history of 
migraines in May 2004.  The Board finds that medical 
examination and opinion is required to evaluate the nature 
and etiology of the Veteran's headache symptoms.

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA clinical records of 
treatment for the Veteran's pulmonary, 
foot and headache disabilities since 
August 2005 as well as all podiatry 
consultations and PFT test results 
since April 2004.

2.  Obtain the Veteran's clinical 
records of treatment at Luke AFB for 
the Veteran's pulmonary, foot and 
headache disabilities since June 2006.

3.  Schedule the Veteran for 
appropriate examination to determine 
the nature and severity of the 
pulmonary manifestations of his 
sarcoidosis.  Send the claims folder to 
the examiner for review.  All necessary 
tests and studies, including PFT, 
should be performed and clinical 
manifestations should be reported in 
detail.  

Findings should specifically include 
post-bronchodilation readings for FEV-
1, FEV-1/FVC, DLCO (SB).  If indicated 
and equipment is available, maximum 
exercise capacity set forth in 
ml/kg/min oxygen consumption (with 
cardiorespiratory limit) should be 
provided.  It should also be noted 
whether the Veteran experiences any cor 
pulmonale, right ventricular 
hypertrophy, pulmonary hypertension, 
episode(s) of acute respiratory 
failure, or whether he requires 
outpatient oxygen therapy and/or 
corticosteroid treatment.

4.  Schedule the Veteran for 
appropriate examination to determine 
the nature and severity of the service-
connected bilateral flatfeet.  Send the 
claims folder to the examiner for 
review.  

In addition to examination findings, 
the examiner should indicate whether 
the Veteran has pain, pain on use, 
weakness, incoordination, or excess 
fatigability of the right and/or left 
feet?  

If feasible (but not required), the 
examiner should portray any additional 
functional limitation of the right 
and/or left feet due to these factors 
in terms of degrees of additional loss 
of motion.  If not feasible, this 
should be stated for the record 
together with the rationale.  If the 
Veteran does not have pain or any of 
the other factors, that fact should be 
noted in the file.

5.  Schedule the Veteran for 
appropriate examination to determine 
nature and etiology of his headache 
symptoms.  Send the claims folder to 
the examiner for review.  Following 
examination and review of the claims 
folder, the examiner is requested to 
clarify the diagnosis of the Veteran's 
headaches symptoms and provide opinion 
as to whether it is at least as likely 
as not (probability of 50% or greater) 
that the Veteran's headache disorder 
first manifested in service and/or is 
caused or aggravated by service-
connected disability.

6.  Upon completion of the above, 
readjudicate the claims.  If any 
benefit sought on appeal remains 
denied, provide the Veteran and his 
representative a supplemental statement 
of the case (SSOC) and allow an 
appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


